ShbpheRD, J.
We are aware that it has not been unusual to render judgments like the one in question, but as thejf have generally been granted as an indulgence to defendants, and acquiesced in by them, their validity has never been directly determined by this Court. “ At law a judgment is yea or nay, for one party and against the other.” Freeman on Judgments, 2. And a Court cannot delegate its judicial functions to its Clerk, so that he may set aside a judgment upon the performance of a condition. Alternatiye or conditional judgments at law are void in civil as well as in criminal cases. State v. Bennett, 4 D. & B., 43; State v. Perkins, 82 N. C., 681.
No error. " Affirmed.